Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forming a rotatable switch; mounting the rotatable switch in a recess of the flexible portion” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No figure appears to show the switch mounted in a recess of the flexible portion. 
Also, the first end the spring) which interfacing with a protrusion of the handle and rotates within a first pocket of the protrusion as the switch rotates, of Claim 12, must be shown or the features canceled from the claim.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2163.I.A notes that “[t]here is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976).  However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing”. Here, the limitation of Claim 14 reading: “forming a rotatable switch; mounting the rotatable switch in a recess of the flexible portion” has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing and thus it was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  For example, the switch 180 is shown in fig 32B, replacement sheet, being located in a switch cutout recess of the non flexible portion of the handle 2721.  Also, the flexible portion has a cutout into which a portion of the switch may extend, when the flexible portion is moved toward the switch.  However, this does not appear to entail the switch being mounted in the recess of the flexible portion.  As such, this limitation does not appear to meet the standards of written description described in MPEP 2163. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 2 reading “wherein both ends of the spring are arranged in the pocket of the switch, and wherein the spring compresses further when rotated between the engaged and disengaged positions” is indefinite.  It is not clear what the spring compresses further relative to what?  There is no compression of the spring previously claimed.  
The limitation of Claim 8 reading “wherein the liner includes a protrusion and a pocket in the protrusion, the protrusion extending inward from the liner and into a pocket in the switch, and wherein the first end of the spring interfaces with the pocket in the protrusion, and wherein the second end interfaces with a sub-pocket of the switch ” is indefinite.  In Claim 1, from which claim 8 depends, it is claimed that a locking mechanism comprises a lock in the handle, or in a liner of the knife.  Thus, the liner appears to be an optional feature of the knife.  As such, the recitation of the liner in claim 8 lacks antecedent basis.    
The limitation of Claim 13 reading “wherein the liner includes a protrusion and a pocket in the protrusion, the protrusion extending inward from the liner and into the pocket in the switch, and wherein the first end of the spring interfaces with the pocket in the protrusion, and wherein the second end interfaces with a sub-pocket of the switch” is indefinite.  In Claim 10, from which claim 13 depends, it is claimed that a locking mechanism comprises a lock in the handle, or in a liner of the knife.  Thus, the liner appears to be an optional feature of the knife.  As such, the recitation of the liner in claim 8 lacks antecedent basis.   
The limitation of Claim 15, reading: “forming a rotatable switch; mounting the rotatable switch in a recess of the flexible portion” is indefinite.  It is not clear what the metes or bounds of the term “most” are.  Does this mean that more than50% of the spring is within the pocket? Would 49% of the switch being in the pocket count as most of the switch being in the pocket?  
The limitation of Claim 15, reading: “mounting most of the spring within a pocket of the switch” is indefinite.  As noted above, the flexible portion has a cutout into which a portion of the switch may extend, when the flexible portion is moved toward the switch.  However, this does not appear to entail the switch being mounted in the recess of the flexible portion.  Rather, the cutout in the flexible portion appears to be capable of selectively receiving a protrusion of the switch. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20060260138, Van Hoy.
Regarding Claim 10, VanHoy discloses a locking folding knife, comprising a blade 14; 
a frame (fig 12, parts 52 and 56) having a first side being split into a fixed portion (52) and a lock (56) configured to be movable between a locked and an unlocked position (par 0052), wherein the locked position prevents the blade from rotating toward a closed position (par 0052); and 
a rotatable switch 70 mounted in a recess of the frame or liner of the locking folding knife (fig 6, which shows the part 70 is partly located in a recess in the handle which recess surrounds the pivot axis) and rotatable around a pivot axis (axis about which the switch 70 pivots), the rotatable switch having an engaged position and a disengaged position (par 0052), wherein in the engaged position the rotatable switch partially overlaps at least a portion of the lock thereby preventing the lock from moving to the unlocked position (par 0051-0052), and wherein in the disengaged position the rotatable switch is arranged to allow the lock to be moved between the locked and unlocked positions of the lock (par 0052), and the switch in the disengaged position is surrounded by one or more of the recess in the frame and the lock in the unlocked position (since the switch is surrounded at least in part by both of the recess and the lock when the lock is an unlocked), and wherein the lock is a handle lock (since it is in the handle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoy in view of USP 20140047718 , Fellows.
Regarding Claim 11, Van Hoy discloses all the limitations of Claim 10 as discussed above. Van Hoy lacks the limitations of Claim 11 as discussed below.
Regarding Claim 1, Van Hoy discloses a locking folding knife (fig 1) comprising: a handle 10; 
a first pivot axis (about pin 30); 
a blade 14 having a cutting edge 26 and a tang (tang, where blade is coupled to pin 30), the blade is pivotably coupled to the handle such that the blade is pivotable relative to the handle about the pivot axis between a retracted position and an extended position (par 0039, fig. 1 and fig. 4A), the cutting edge is exposed in the extended position (fig 1) and a portion of the blade is received within the handle in the retracted position (fig 4A); 
a locking mechanism (56) comprising a lock (58) in the handle (12), and being biased to a locked position (par 0039, where it is noted that the lock is biased toward the tang portion of the blade), wherein the locked position prevents the blade from rotating towards the retracted position (par 0044);
a switch (70) located in a switch cutout recess (fig 6, which shows the part 70 is partly located in a recess in the handle which recess surrounds the pivot axis) in the handle (fig 6), wherein the switch is operable to move between an engaged position and a disengaged position (par 0052), wherein when the switch is in the engaged position, the switch blocks movement of the lock from the locked position (par0052), and wherein when the switch is in the disengaged position, the lock is free to move from the locked position (par 0052); 
Van Hoy lacks a spring having two ends, at least one end arranged in a pocket of the switch (claim 1), wherein both ends of the spring are arranged in the pocket of the switch, and wherein the spring compresses further when rotated between the engaged and disengaged positions (claim 2),  wherein compression of the spring generates a rotational bias on the switch, and wherein the switch is operable to pivot about the first pivot axis between the engaged and the disengaged position (Claim 3), wherein the spring comprises a second pivot axis, wherein compression of the spring increases as the switch is rotated away from the engaged and disengaged positions until a midpoint in rotation is reached (claim 4), wherein a radius of curvature for the switch moves towards the second pivot axis when the switch is rotated away from the engaged and disengaged positions, wherein a torque or bias applied by the spring reverses on either side of the midpoint in rotation (Claim 5), wherein the spring has a first end and a second end, the first end proximal the first pivot axis and the second end distal from the first pivot axis (claim 6), wherein the switch is one of: surrounded on at least two sides by the switch cutout recess and on a third side by the lock in the handle or surrounded on all sides by the switch cutout recess in the liner (Claim 9), wherein a spring located in a pocket of the switch (Claim 11).
As a preliminary manner, VanHoy discloses that “in an alternative embodiment, a biasing mechanism (e.g., a spring) can be used to bias the safety mechanism 70 toward its safety position” (par 0054).  Fellows discloses a switch mechanism 16 for an analogous lockable pivoting folding knife, wherein the switch includes a rotatable switch element, fig 1, 16 which switch is pivoted relative to a handle of the device to have said switch be in one of two positions (engaging and disengaging positions) to interact with a locking element 32 of the knife, and which element is disclosed to be biased by an over-the-center spring 62, which spring has a first end rotationally coupled to a pivot mechanism the first end of the spring is rotationally coupled within a pocket of the pivot mechanism (since a first end of the spring is in a pocket of the switch, see fig 3), where the spring has two ends, and at least one end is arranged in a pocket of the switch (claim 1) (See fig 3), wherein both ends of the spring are arranged in the pocket of the switch, and wherein the spring compresses further when rotated between the engaged and disengaged positions (Claim 2),  (See fig. 3 ) wherein compression of the spring generates a rotational bias on the switch, and wherein the switch is operable to pivot about the first pivot axis between the engaged and the disengaged position (Claim 3) (par 0029-0031), wherein the spring comprises a second pivot axis (pivot axis about which the spring rotates, fig 3 to fig 6), wherein compression of the spring increases as the switch is rotated away from the engaged and disengaged positions until a midpoint in rotation is reached (Claim 4) (fig 3 to fig 6), wherein a radius of curvature for the switch moves towards the second pivot axis when the switch is rotated away from the engaged and disengaged positions, wherein a torque or bias applied by the spring reverses on either side of the midpoint in rotation (Claim 5) (fig 3 to fig 6), wherein the spring has a first end and a second end, the first end proximal the first pivot axis and the second end distal from the first pivot axis (Claim 6) (Fig 3),, wherein the switch is surrounded on at least two sides by the switch cutout recess and on a third side by the lock (Claim 9) (fig 3), wherein a spring located in a pocket of the switch (Claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VanHoy by including an over-the-center spring 54 as taught by Fellows, attached to the safety mechanism of VanHoy, to include the structure as discussed above, in the manner disclosed by Fellows, such that the spring would be pivotally coupled to pockets in both the switch and the handle in order to allow the safety switch thereof to be normally biased and held in each position until a user wishes to it urged to the another position as taught in Fellows, and as considered to be beneficial in par 0054 of Van Hoy.
Also, as amended, the Van Hoy switch, with the spring of Fellows would be covered on a third side by the lock in the handle (claim 9).

Claims Not Subject to Prior Art Rejection
Claims 8 and 14-20 have not been rejected using a prior art rejection.  However, no determination of allowability can be made in view of the 35 USC 112 issues presented above.
Allowable Subject Matter
Claims 7 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior art includes a spring, as shown in fig 21 if the present disclosure, having a first end and a second end, wherein the first end interfaces with a protrusion 2123 of the handle and rotates within a first pocket 2121 of the protrusion as the switch rotates, and wherein the second end interfaces with a sub-pocket 2119 of the switch 2180.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20180133907, 20180021963, 20160368154, 20160136824, 7543386 20140360023, and 20090183374 each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

	

	/EVAN H MACFARLANE/               Examiner, Art Unit 3724